PER CURIAM.
Defendants appeal from a final judgment entered against them upon a jury verdict favoring plaintiff in a personal injury action arising out of a motor vehicle-pedestrian collision.
Our review of the pleadings, transcript and entire record on appeal negates argument that the issues of negligence and contributory negligence were not matters for disposition by the jury. Stegemann v. Hite, Fla.App. 1957, 96 So.2d 595; Noll v. Byorick, Fla.App.1959, 108 So.2d 67; Shiffman v. Crowe, Fla.App.1964, 159 So. 2d 664.
No reversible error being demonstrated, this cause is affirmed.
Affirmed.
WALDEN, McCAIN, and REED, JJ., concur.